Citation Nr: 0032970	
Decision Date: 12/18/00    Archive Date: 12/28/00	

DOCKET NO.  96-41 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability, to include arthritis.

2.  Entitlement to service connection for a skin disorder of 
the back, claimed as a residual of exposure to Agent Orange.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

4.  Entitlement to an effective date prior to March 1, 1995, 
for a rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Joseph D. Messina, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
June 1986.

This matter arises from various rating decisions rendered 
since August 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.  In the 
aggregate, these denied service connection for both a left 
shoulder disability and a skin disability of the back, while 
increasing the disability evaluation for PTSD from 50 percent 
to 70 percent effective March 1, 1995.  Following compliance 
with the procedural requirements set forth in 38 U.S.C.A. 
§ 7105 (West 1991), the case was forwarded to the Board of 
Veterans' Appeals (Board) for appellate consideration.  

During the appellate process, the veteran requested a 
personal hearing before a traveling Veterans Law Judge.  Such 
a hearing was conducted by the undersigned in July 1998; a 
transcript of that proceeding is of record.  The Board then 
remanded the case to the RO for further action in April 1999.  
The case later was returned to the Board in June 2000 for 
further appellate consideration.  

The Board notes that the veteran was granted a total 
disability rating based upon 

individual unemployability as a result of service-connected 
disability effective March 1, 1995.  He since has claimed 
that he is entitled to this benefit from an earlier effective 
date.  That matter is not "inextricably intertwined" with the 
issues now on appeal.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  Nor is it one that has been 
developed or certified for appeal.  See 38 U.S.C.A. § 7105.  
It is also noted that the veteran's representative has since 
requested that a personal hearing be held on this issue when 
the case is returned to the RO.  As such, this issue is 
referred to the RO for all action deemed necessary.  

Preliminary review indicates that the issue of the veteran's 
entitlement to service connection for a skin disability of 
the back is not yet ready for appellate disposition.  That 
issue will be addressed in greater detail in the remand 
section of this decision.


FINDINGS OF FACT

1.  The veteran's left shoulder disability, to include 
arthritis, is the proximate result of trauma to the left 
shoulder joint sustained during the veteran's military 
service.

2.  Symptomatology currently associated with the veteran's 
service-connected PTSD includes interrupted sleep patterns 
with nightmares, hypervigilance, depression, poor anger 
control with irritability, a sense of social isolation, and 
poor judgment; however, the veteran is fully oriented, his 
memory is grossly intact, and his behavior is appropriate.  
This represents no more than severe industrial impairment, 
and does not otherwise indicate the presence of total 
occupational and social impairment.  

3.  By rating decision dated in August 1993, the RO denied 
the veteran's claim for a rating in excess of 50 percent for 
PTSD; the veteran was notified of that denial by VA letter 
dated September 22, 1993, but he did not timely appeal that 
determination.  

4.  In correspondence received from the veteran and his 
representative on March 1, 1995, the veteran requested an 
increased rating for his service-connected PTSD.

5.  By rating decision dated in June 1997, a 70 percent 
schedular rating was assigned for the veteran's PTSD 
effective March 1, 1995.  

6.  It was not factually ascertainable prior to March 1, 
1995, that the criteria for entitlement to an evaluation in 
excess of 50 percent for PTSD had been met.  


CONCLUSIONS OF LAW

1.  A left shoulder disability, to include arthritis, was 
incurred in active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).

2.  The criteria for a total disability rating for PTSD have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code (DC) 9411 (1996), 4.130, DC 9411 (2000).

3.  The RO's August 1993 rating decision that denied a 
disability evaluation in excess of 50 percent for PTSD is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2000).  

4.  The criteria for entitlement to an effective date prior 
to March 1, 1995, for assignment of a disability rating in 
excess of 50 percent for the veteran's PTSD have not been 
met.  38 U.S.C.A. §§ 5101, 5110 (West 1991); 38 C.F.R. 
§§ 3.151, 3.155, 3.400 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Left Shoulder 
Disability, to Include Arthritis

The veteran contends that he developed a left shoulder 
disability, to include arthritis, during active military 
service.  More specifically, he contends that he developed 
internal derangement of the left shoulder with arthritis as a 
result of injuries to that joint sustained while performing 
as a paratrooper.  

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  
In addition, service connection may be granted for arthritis 
if it becomes manifest to a degree of 10 percent or more 
within one year following discharge from military service.  
See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.  It is within this context that the veteran's claim 
must be evaluated.  

Before addressing this issue, however, the Board notes that 
on November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(to be codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7, 5126) 
(the "Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims that were finally denied during the period 
from July 14, 1999, to November 9, 2000).  Changes 
potentially relevant to the veteran's appeal include the 
establishment of specific procedures for advising the 
claimant and his representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and to advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, Sec. 3(a) (to be codified at 
38 U.S.C.A. § 5103-5103A)).  After receiving an application 
for benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist, or that 
further efforts to obtain them would be futile.  

The Board has reviewed the veteran's claim for service 
connection for a left shoulder disability in light of the new 
Act, and concludes that the RO satisfied the new notification 
requirements at the time the veteran's claim was filed.  
Specifically, the veteran and his representative were advised 
of any additional evidence required to substantiate the 
claim, and the RO identified which evidence would be obtained 
by VA and which was the claimant's responsibility.  A 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and the RO's statements 
and supplemental statements of the case sufficiently 
indicated the shortcomings in the evidentiary record, as well 
as the nature of the evidence that would be required to 
establish entitlement to the benefit sought.  This is true, 
notwithstanding that the RO ultimately held this claim to be 
not well grounded.  Cf. Bernard v. Brown, 4 Vet. App. 384, 
393-394 (1993); VAOGCPREC 16-92, para. 16 (57 Fed. Reg. 49747 
(1992)) ("if the appellant has raised an argument or asserted 
the applicability of a law or [Court] analysis, it is 
unlikely that the appellant could be prejudiced if the Board 
proceeds to decision on the matter raised").

The Act also requires VA to provide a medical examination 
when such an 

examination is necessary to make a decision on the claim.  
See Act, Pub. L. No. 106-475, Sec. 3(a) (to be codified at 
38 U.S.C.A. § 5103A(d)).  This obligation was satisfied by VA 
compensation examinations performed since March 1996.  With 
regard to the adequacy of these examinations, the Board notes 
that the reports of the examinations reflect that the 
examiners recorded the veteran's past medical history, noted 
his current complaints, conducted physical examinations, and 
rendered an appropriate diagnosis.  For these reasons, the 
Board finds that these examinations were adequate for rating 
purposes.  Therefore, the Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim for service connection, and 
the Board will proceed to consider the claim on the merits.  

The facts in this case are as follows.  Service medical 
records indicate that he sustained trauma to his left 
shoulder in November 1978 while trying to use his left arm; 
he stated at that time that he felt something "pop in his 
chest" which resulted in limitation of motion of the left 
upper extremity.  However, the remainder of the veteran's 
service medical records are negative for complaints or 
treatment associated with a left shoulder disability.  

The first indication of the presence of arthritic changes and 
internal derangement of the left shoulder is contained in the 
report of the veteran's VA physical examination conducted in 
March 1996.  At that time, minimal arthritic changes and bony 
sclerosis of the left shoulder joint were observed by X-ray 
studies, and found to be most likely the result of remote 
trauma.  During a similar examination conducted in March 
1997, the examining physician observed no swelling or 
deformity of the left shoulder, but noted slight atrophy of 
the suprascapular muscle.  Crepitation during passive range 
of motion of the left shoulder joint was present, but no 
instability was apparent.  Some motor weakness of the cuff 
rotators of the left shoulder, as well as limitation of 
motion of that joint, was noted.  Internal derangement was 
diagnosed.  

At his personal hearing before an RO hearing officer in 
February 1997, the veteran related a history of multiple 
traumas to his left shoulder while serving as a paratrooper.  
He indicated that he had had problems with his left shoulder 
since military service.  

The foregoing indicates that the veteran developed a chronic 
left shoulder disability, to include arthritis, during 
military service, notwithstanding that approximately 10 years 
passed between the veteran's discharge from military service 
and the first clinical evidence of the disability claimed.  
Thus, the provisions of 38 C.F.R. § 3.303(b) regarding a 
chronic condition in service are for application.  This 
conclusion is bolstered by the VA examiner's March 1996 
conclusion that arthritic changes and bony sclerosis of the 
left shoulder joint observed by X-ray studies were most 
likely the result of remote trauma to the left shoulder 
joint.  Moreover, testimony offered by the veteran indicates 
that he sustained no intercurrent injury to that joint.  As 
there is persuasive evidence that the veteran's current left 
shoulder disability, to include arthritis, is related to 
trauma sustained during military service, the Board finds 
that service connection for this disability is warranted.  

II.  Increased Rating for PTSD

The veteran contends that his service-connected PTSD is more 
severe than currently evaluated.  He contends that this 
disability is total in nature.  In this regard, disability 
evaluations are based upon a comparison of current 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2000).  When entitlement to service connection has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This is 
so, despite the fact that a given disability must be viewed 
in relation to its history.  See 38 C.F.R. § 4.1 (2000); see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board notes that effective November 7, 1996, (during 
dependency of this appeal), substantive changes were made to 
the schedular criteria for evaluating 

psychiatric disorders, to include PTSD, as set forth in 
38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 
(1996) (now codified at 38 C.F.R. §§ 4.125-4.130 (2000)).  
When the law or regulation applicable to a given claim 
changes after the claim has been filed or reopened, but 
before the appeal process has been concluded, the version 
most favorable to the veteran will apply, absent 
congressional intent to the contrary.  See Karnes v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Therefore, in 
order to give the veteran every consideration with respect to 
the issue of his entitlement to an increased rating for PTSD, 
the Board will consider the former as well as the revised 
schedular criteria in evaluating this disability.  

The Board observes that the veteran has a long-standing 
history of PTSD.  This initially was diagnosed in 1987.  The 
30 percent disability evaluation initially assigned has 
gradually increased to the current 70 percent disability 
level.  The veteran contends that this disability is more 
severe than currently evaluated, i.e., that it is totally 
disabling in nature.  

Prior to November 7, 1996, the severity of a psychiatric 
disability was evaluated based upon actual symptomatology as 
it affected social and industrial adaptability.  See 
38 C.F.R. § 4.130 (1996).  Social inadaptability was 
evaluated only as it affected or impaired industrial 
adaptability.  See 38 C.F.R. § 4.132, DC 9411, Note (1).  
Under that criteria, a 70 percent disability evaluation was 
for assignment when the ability to establish and maintain 
effective or favorable relationships with people had been 
"severely" impaired vis-à-vis the ability to obtain or retain 
employment.  To warrant a 100 percent evaluation, the 
attitudes of all contacts except the most intimate must have 
been so adversely affected as to result in virtual isolation 
in the community; or there must have been totally 
incapacitating symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, as a 
result of the psychiatric disability, the individual must 
have been unable to obtain or retain employment.  

Symptomatology associated with the veteran's 
service-connected PTSD does not meet the criteria for an 
evaluation in excess of 70 percent.  During the VA 
examination conducted in March 1996, the veteran expressed 
anger with the VA for not awarding him the level of 
compensation that he sought.  Objectively, the veteran was 
not hostile, and exhibited much self-justification for his 
alcohol intake.  No other psychiatric pathology was apparent.  

During the VA psychiatric examination conducted in April 
1997, the veteran reported problems sleeping, and indicated 
that he has nightmares almost nightly.  He referred to 
frequent flashbacks and hypervigilance.  He also complained 
of depression and difficulty with concentration.  The 
examiner observed that the veteran's affect was blunted, and 
his mood was anxious, irritable and depressed.  However, no 
suicidal ideation was apparent, and he gave no evidence of 
psychotic behavior or psychotic thought processes.  Although 
his judgment and ability to abstract appeared to be poor, his 
memory was grossly intact.  His behavior was appropriate.  
The examiner indicated that various test results along with 
the clinical interview indicated that the veteran's PTSD was 
moderate to severe in range.  

During a psychological evaluation by a private psychologist 
in June 1998, the veteran expressed similar complaints 
regarding sleep disturbance, nightmares, depression, and 
anxiety.  However, during the interview, the veteran 
displayed no anxiety.  He performed adequately, and answered 
all questioned asked of him.  He was attentive throughout the 
interviewing process, was cooperative, and displayed 
appropriate manners and a positive attitude.  Although his 
mood was dysthymic, his emotional expressions were 
appropriate to thought content and situation.  The examiner 
observed that the veteran was fully oriented to time, place, 
and person.  His judgment appeared to be fair, and he 
demonstrated fair insight.  The psychologist assigned a 
Global Assessment of Functioning Score (GAF) of 45.  Pursuant 
to the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, (Fourth ed. revised 
(1994)) (DSM-IV), a GAF score of 45 is indicative of serious 
symptomatology manifested by serious impairment in 

social, occupational, or school functioning.  This may be 
exemplified by a lack of friends or an inability to keep a 
job.  However, although the veteran indicated that he tends 
not to be able to get close to other people and that he has 
lost interest in personal relationships, the record does not 
otherwise indicate that the veteran's attitudes of all 
contacts except the most intimate have been so adversely 
affected as to result in virtual isolation in the community.  
Nor is there any evidence of gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities.  Finally, the 
symptomatology manifested by the veteran's PTSD does not 
support the conclusion that he is unable to retain or 
maintain substantially gainful employment, notwithstanding 
his testimony before the undersigned to the effect that he 
has not worked since 1987.  As such, a total disability 
rating for PTSD under the criteria in effect prior to 
November 7, 1996, is not for application.  

The revised schedular criteria incorporate DSM-IV.  Under the 
revised schedular criteria, a 70 percent disability 
evaluation requires occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgments, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activity; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spacial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); and an inability to establish and 
maintain effective relationships.

A 100 percent disability evaluation is warranted for total 
occupational and social impairment due to such symptoms as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.  

Although, as previously noted, clinical evidence regarding 
the veteran's PTSD, both historical and more recent in 
nature, indicates that he suffers from anxiety, depression, 
sleep disturbance, and periods of agitation, there is no 
indication of the presence of impairment of short-term and 
long-term memory with regard to his ability to retain general 
material and to complete tasks; nor is there any indication 
that the veteran's judgment and abstract thinking have been 
less than fair.  Similarly, there is no indication that he 
has any difficulty in understanding complex commands.  As 
previously indicated, he was, and is, fully oriented, and his 
intelligence is intact.  Moreover, the veteran is considered 
competent to handle his financial affairs.  Finally, the 
Board notes no indication of neglect by the veteran of his 
personal appearance and hygiene as a result of the disability 
at issue.  

In view of the foregoing, the Board finds the preponderance 
of the evidence to be against the veteran's claim for a 
schedular evaluation in excess of the 70 percent currently 
assigned.  This is true, under both the old and new criteria 
previously cited.  In each instance, a total disability 
evaluation requires symptomatology even more pronounced than 
that already specified.  As the preponderance of the evidence 
is against the claim, the doctrine of reasonable doubt is not 
applicable.  

III.  Entitlement to an Effective Date Prior to March 1, 
1995, for an evaluation in excess of 50 percent for PTSD

The veteran contends that he filed a timely notice of 
disagreement with the RO's August 1993 denial of an increased 
rating for PTSD.  At that time, this disability was assigned 
a 50 percent rating.  The veteran was notified by VA of that 
determination by letter dated September 22, 1993.  Nothing 
further was received from the veteran or his representative 
until March 1, 1995.  At that time, a statement from the 
veteran dated February 21, 1995, was written in response to 
notification from the RO concerning an overpayment due to a 
change in the number of the veteran's dependents.  The 
veteran's statement indicated that "I also want to go on the 
record to appeal the latest decision to deny...unemployability 
for [his] 

condition."  In the February 26, 1995, statement from the 
veteran's representative, it was noted that the veteran 
wanted to appeal the latest decision to deny individual 
unemployability.  The representative further indicated that 
if the appeal of the decision that denied individual 
unemployability is not timely filed then the veteran's 
February 21, 1995, statement should be considered as a 
request to reopen the issue.

With regard to a notice of disagreement, a claimant or his 
representative must file such a notice within one year from 
the date that the agency of original jurisdiction mails 
notice of the determination.  Otherwise, that determination 
becomes final.  See  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. 
§ 20.302 (2000).  

Because the correspondence at issue was received well beyond 
the one year following notice to the veteran of the RO's 
August 1993 denial of an increased rating for PTSD, it did 
not constitute a timely notice of disagreement.  See  
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.  As such, the 
RO's August 1993 rating decision that continued the 
50 percent disability evaluation for PTSD became final.  Id.  

Alternatively, as requested by the veteran's rep, the RO 
construed the correspondence received from the veteran and 
his representative on March 1, 1995, as an informal claim for 
an increased rating for PTSD.  See 38 C.F.R. § 3.155.  This 
claim was continuously prosecuted until the RO rendered its 
June 1997 rating decision that assigned a 70 percent 
disability evaluation for PTSD from March 1, 1995, the date 
of the veteran's informal claim for increase.  

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  However, the effective date of an evaluation 
and award of compensation based on a claim for increase will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year from such 

date; otherwise, the date of receipt of claim shall be the 
effective date of increase.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  The claim for benefits may be 
formal or informal; any communication received from the 
claimant indicating an intent to apply for one or more 
benefits under the laws administered by VA may be considered 
an informal claim so long as it identifies the benefits 
sought.  See 38 C.F.R. § 3.155.  

Parenthetically, the record does not reflect any additional 
medical treatment received by the veteran during the one-year 
period immediately preceding the submission of his March 1, 
1995, claim for increase.  See 38 C.F.R. § 3.157 (2000).  As 
such, March 1, 1995, is the earliest date from which an 
evaluation in excess of 50 percent, i.e., a 70 percent 
disability evaluation in this case, could be granted for 
PTSD.  


ORDER

An increased rating for PTSD is denied.  

An effective date prior to March 1, 1995, for an evaluation 
in excess of 50 percent for PTSD is denied.  

Entitlement to service connection for a left shoulder 
disability, to include arthritis, is granted.  


REMAND

As noted supra, the "Veterans Claims Assistance Act of 2000," 
Pub. L. No. 106-475 (2000) (to be codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7, 5126) (the "Act"), substantially 
modified the circumstances under which VA's duty to assist a 
claimant 

applies, as well as how that duty is to be discharged.  
Changes potentially relevant to the veteran's appeal 
regarding his entitlement to service connection for a skin 
disability of the back include the requirement to provide a 
VA medical examination or to obtain a medical opinion when 
such a procedure is necessary to make a decision on a given 
claim.

In the instant case, the veteran was afforded a VA 
examination in March 1997.  Therein, the examiner observed 
the presence of multiple white spots on the veteran's torso 
and a number of small, round depressed scars on the torso and 
anterior chest.  The diagnosis was dermatosis, rule out Agent 
Orange dermatosis disorder.  (Emphasis added).  The examiner 
offered no opinion regarding the etiology of the skin 
abnormalities observed, however.  

At his personal hearing before an RO hearing officer in 
February 1997, the veteran related a history of numerous and 
recurrent pimples that he referred to as acne, primarily on 
his back, since serving in the Republic of Vietnam.  

Although the veteran is not qualified to offer a diagnosis 
regarding a skin disorder of the back, he is competent to 
attest to the presence of acne-like pimples on his torso.  
However, since service medical records are negative for the 
presence of such a disorder during service, but given that 
the VA examiner in March 1997 diagnosed dermatosis whose 
etiology had not been determined, the Board believes that, in 
keeping with the Act, a VA examination of the veteran's skin 
is warranted prior to appellate disposition of the issue of 
his entitlement to service connection for a skin disability 
of the back.  The primary purpose of such an examination is 
to clarify, if possible, the etiology of the disability 
claimed.

In view of the foregoing, the issue of the veteran's 
entitlement to service connection 

for a skin disability of the back is deferred, and the case 
is REMANDED to the RO for action as follows:

1.  The veteran should be requested to 
undergo a special VA dermatological 
examination.  The veteran's claims folder 
should be available to the examining 
physician in conjunction therewith.  All 
indicated tests and studies must be 
accomplished.  The examiner should be 
requested to offer an opinion regarding 
the etiology of any abnormality of the 
skin on the veteran's back and torso, to 
include multiple white spots and small, 
round depressed scars.  If dermatosis is 
diagnosed, the examiner should offer an 
opinion as to whether this disability is 
as likely as not the result of exposure 
to herbicides, to include Agent Orange.  
A complete rationale should be given for 
each opinion and conclusion expressed.  

2.  The RO should review the examination 
report to ensure that it is compliance 
with this REMAND.  If not, it should be 
returned for corrective action.  

3.  Once the foregoing has been 
accomplished, the RO should again review 
the claim.  This review should be 
conducted in light of the provisions of 
the Veterans' Claims Assistance Act of 
2000, and compliance with all notice 
provisions specified therein should be 
ensured.  If the benefit sought on appeal 
is not granted, both the veteran and his 
attorney should be given a supplemental 
statement of the case.  They should also 
be given the appropriate time period in 
which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to 

the Board for further appellate consideration.  The veteran 
need take no action until so informed.  The purpose of this 
REMAND is both to obtain clarifying information and to accord 
the appellant due process of law.  No inference should be 
drawn regarding the final disposition of the claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals


Error! Not a valid link.

